Citation Nr: 1539835	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for a low back disability, currently evaluated as
20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1995 and from
February 2003 to January 2004

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Reno, Nevada.  This matter was remanded in June 2014 for further development.  

The RO issued a September 2011 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective September 22, 2009.  The Veteran did not challenge the effective date and this issue is not presently on appeal.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.  It has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least six weeks during the past 12 months.


CONCLUSION OF LAW


The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2009, September 2010, May 2012, and July 2014, which are fully adequate.  The September 2009, September 2010, and July 2014 VA examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board remanded this claim in June 2014 so that the RO could incorporate any and all post-September 2010 VA treatment records into the claims file, and so that the Veteran could be afforded a current VA examination.  The Board notes that the VA treatment records have been incorporated into the claims file and the Veteran underwent a VA examination in July 2014.  The Board finds that the RO complied with the remand directives.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, under Diagnostic Code 5243, a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran submitted a July 2009 statement in support of the claim (VA Form 21-4138) in which he reported that his back pain was constantly at a 3 or 4 on a scale of 1-10.  He stated that he had to be continually aware of his back when performing activities of daily living.  Otherwise, he would suffer a back spasm which were incredibly painful and hindered his ability to work, exercise, and perform daily functions.  He stated that other muscle groups had to compensate for his back disability, and that this created an imbalance in the way his body functions in every physical activity he performs.

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran described back pain that had gotten progressively worse since service.  He reported that treatment included 300 mg. of Etodolac four times per day, and stretching exercises.  He reported urinary frequency, nocturia, numbness, paresthesias, leg or foot weakness, unsteadiness, falls, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as an ache with a "knot" feeling, with sharp spasms.  Such pain was constant and moderate.  He also reported sharp, shooting, radiating pain into the left lower extremity.  He reported severe weekly flare-ups lasting 1-2 days.  They were brought on by moving the wrong way.  They were relieved by hot baths, heating pads, ice, and rest.  The Veteran's impression of the extent of limitation of motion or other functional limitations during flare-ups was 90 percent.  The Veteran also reported incapacitating episodes.  He stated that in the past 12 months, he has stayed in bed for 4-5 days.            

Upon examination, the Veteran's spine showed lumbar flattening and scoliosis.  There was no ankylosis or lumbar lordosis.  The Veteran achieved flexion from 0 to 40 degrees, extension from 0 to 20 degrees, left and right lateral flexion from 0 to 20 degrees, and left and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active range of motion and after repetitive motion.  There was additional limitation of motion after three repetitions of motion.  Flexion was limited to 0 to 35 degrees.  The Veteran reported that he stopped working within the past year because psychotropic medications made it unsafe for him to continue as a corrections officer.  The examiner diagnosed him with intervertebral disc syndrome of the lumbosacral spine, degenerative disc disease of the lumbosacral spine, spondylosis of the lumbosacral spine, chronic thoracolumbar iliac strain, and dextroscoliosis of the thoracolumbar spine.  The disabilities resulted in mild impairment in the Veteran's ability to feed, groom, and toilet.  It caused moderate impairment to his ability to dress, bathe, travel, recreate, and shop.  It caused a severe impairment to his ability to do chores, exercise, and participate in sports.   

A September 2009 MRI revealed multilevel lumbar degenerative disc disease from L1-2 through L3-4; narrowing of the mid sagittal diameter of the thecal sac to approximately 10 mm. at L1-2, 9 mm. at L2-3, and 7 mm. at L3-4, as a consequence of intervertebral disc bulging and epidural lipomatosis; and right sided L3-4 and L4-5 mild neural foraminal stenosis

The Veteran underwent left L3-4 and L4-5 epidural steroid injections in November 2009 (VVA, 6/19/14 #2, p. 48), March 2010 (VBMS, 4/28/10, p. 16) and July 2010 (VBMS, 7/15/10, p. 15).  

The Veteran underwent another VA examination in September 2010.  He reported that his back has gotten progressively worse.  The pain radiated from the lower left of his back down the left leg.  He had undergone four epidural injections in the past year.  Other treatment included 300 mg. of etodolac (four times a day) and 500 mg. of Lortab (2-3 times a week).  He reported severe flare-ups occurring every 2-3 weeks and lasting for hours each time.  He stated that during a flare-up he could not do any lifting.  Other symptoms included stiffness and weakness.  He described the pain as a constant ache (of moderate severity) in the lower back.  He stated that he was limited to walking 1/4 of a mile.  

Upon examination, the Veteran had a normal gait.  There was no lumbar flattening, scoliosis, or ankylosis.  There was tenderness on the left and the right.  He achieved flexion from 0 to 45 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 28 degrees.  There was objective evidence of pain after repetitive motion, but there was no additional limitation of motion.  X-rays revealed mild scoliosis and multilevel degenerative changes similar to the prior study dated September 9, 2009.  The examiner opined that based on the limitations against lifting and carrying things, the Veteran would be limited to sedentary employment only.  

The Veteran underwent another epidural steroid injection in September 2011 (VBMS, 9/17/11, p. 7).

Upon additional VA examination in May 2012, the Veteran reported that in the past six months he had been confined to his bed for 30 days.  Upon examination, he achieved 40 degrees of flexion (with pain at 40 degrees), 15 degrees of extension (with pain at 10 degrees), 20 degrees of right and left lateral flexion (with pain at 15 degrees bilaterally), and 20 degrees of right and left lateral rotation (with pain at 15 degrees bilaterally).  After repetitive motion testing, the Veteran achieved 35 degrees of flexion, and 20 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Functional limitation included less movement than normal, weakened movement, and pain on movement.  He had tenderness in the left lower spine.  He also had an abnormal gait.  Motor and sensory examinations showed bilateral radiculopathy.  The Veteran reported that he has had at least 6 weeks of incapacitating episodes over the past 12 months.  He also reported that he uses a cane regularly.  

The Veteran submitted a May 2012 correspondence from his wife.  She stated that she has witnessed the Veteran experience severe pain and limitations due to his back disability.  She stated that he is limited in most activities, including manual labor and household chores.  She stated that he tosses and turns in bed, has trouble sleeping, and has trouble getting out of bed.  He also has difficulties sitting, standing for too long, and getting in and out of the car.  He also had difficulty doing any type of bending, lifting, interacting with their son, and being intimate with her.  She stated that he regularly had back spasms that left him completely bed bound and in great pain, so that he was unable to do anything for several days at a time.  He told her that it also affects his hip and his neck; and it affects his posture and gait (causes a limp).  She stated that the Veteran has attempted several different ways to manage his constant pain (including medication, insoles in his shoes, a therapeutic bed, consulted a nutritionist to help manage his weight, exercise, the use of heating pads and/or ice, a TENS unit, massages, hot tub, and multiple epidural injections). 

The Veteran underwent a chiropractic consult in January 2013 (VBMS, 7/17/14, p. 195) and acupuncture treatment in September 2013 (VBMS, 7/17/14, p. 175).  

Most recently, the Veteran underwent a VA examination in July 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain that he rated 6-7 on a scale of 1-10.  He stated that the range of pain that he experienced is between 5-10, and that it averages a 6.  He stated that he was able to use a sit down bike to stay fit.  He also could use weights while sitting in a chair.  He reported that flare-ups occurred with bending, twisting, sleeping the wrong way, lifting greater than 10 pounds while standing.  He had shower bars, and a long shoe horn to help get his shoes on.  He needed assistance with going to the bathroom (getting up and down) when his back goes out.  He reported decreased range of motion and sporadic shooting pains that would go down the back of his left buttock to the left heel.  He denied any hospitalizations in the past year.  He also denied having had surgery. Treatment included physical therapy, multiple epidural steroid in injections, chiropractics, acupuncture, back rehabilitation muscle treatments, a TENS unit, warm compresses and spa therapy, NSAIDS, narcotics, and treatment at a pain clinic.  He reported having used a cane, a back brace, and a TENS unit.  The Veteran reported that he was unable to work and was on Social Security disability (records in VVA).  He stated that he was incapacitated about 50 days in the past year due to back pain.

Upon examination, the Veteran achieved forward flexion to 50 degrees (with pain at 40 degrees), extension to 20 degrees (with pain at 20 degrees), right and left lateral flexion to 20 degrees (with pain at 20 degrees bilaterally), right lateral rotation to 25 degrees (with pain at 25 degrees), and left lateral rotation to 20 degrees (with pain 20 degrees).  There was no additional limitation of motion following repetitive-use testing.  The examiner noted that functional loss after repetitive testing included pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  The Veteran had tenderness to palpation over the left paravertebral muscles at the L1-L5 area.  He also had muscle spasms of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.  The examiner noted radiculopathy of the lower left extremity (which has been service connected).  There was no ankylosis of the spine.  The examiner diagnosed the Veteran with intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

With regard to functional limitations, the examiner noted that when the Veteran's back pain was severe, and he has radiation of the pain, he required assistance with activities of daily living (putting clothes on and going to the bathroom).  With regard to specific additional limitation of motion during a flare-up, the examiner noted that the Veteran was not experiencing a flare-up at the time of the examination.  The examiner noted that beyond the data resulted with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  As such, it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional range of motion loss due to pain on use or during flare-ups.

The Board notes that the examiner also found moderate incomplete paralysis of the left L4/L5/S1/S2/S3 nerve roots (sciatic nerve), for which the Veteran was granted a separate 10 percent rating by way of a November 2014 rating decision.

In October 2014, the Veteran underwent an occupational therapy consult.  The Veteran reported problems in the shower as well as getting up and down from the toilet.  He also reported that during a flare-up, it is difficult to wipe after a bowel movement.  He reported that his wife helps him get dressed, get into the shower, and get up and down from the toilet.  The Veteran requested equipment to do these things independently.  He reported that his pain level ranges from a 6-10 out of 10.  It was determined that the Veteran already had a hand held shower, a long sponge, a long shoe horn, and a sock aid.  He ordered a reacher, a versaframe, a tub bench, a foot brush, and toilet tongs.  

Analysis

The Veteran's back disability has been rated as 20 percent disabling effective May 29, 2009 (the date of receipt of the claim).  In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235 to 5243); or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months (Diagnostic Code 5243).  

The Board notes that the Veteran has undergone several VA examinations during the course of this appeal.  At no time has the disability picture been manifested by resulted in forward flexion limited to 30 degrees or less.  

In September 2009, the Veteran achieved forward flexion to 40 degrees (35 degrees after three repetitions of motion).  It was measured at 45 degrees in September 2010.  In May 2012, the Veteran achieved 40 degrees of flexion, with pain at 40 degrees.  After three repetitions, it was measured at 35 degrees.  In July 2014, the Veteran achieved forward flexion to 50 degrees, with pain at 40 degrees.  Moreover, no findings of greater severity were found in a review of the outpatient records.    

The Board notes that although none of the examinations yielded a finding in which forward flexion was limited to 30 degrees of less, none of the examiners were able to quantify the limitation of motion experienced during a flare-up.  The first three examiners did not address the issue, and the July 2014 VA examiner found that it would require speculation to comment on the issue.  Moreover, the VA examinations have yielded findings that are close to criteria necessary to warrant a 40 percent rating.

The Board finds that the Veteran and his spouse have credibly described the Veteran's functional abilities during flare-ups.  It appears that the pain experienced during a flare-up is severe enough to result in further limitation of motion to the point where he needs assistance completing numerous activities of daily living.  Moreover, the Veteran has reported that he experiences flare-ups on a somewhat regular basis.  In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's disability more closely approximates to the criteria for a 40 percent disability rating.  

The Board finds that a rating in excess of 40 percent is not warranted.  In order to warrant a rating in excess of 40 percent, the Veteran's disability would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235 to 5243); or incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243).  There is no evidence that the Veteran's disability (even during flare-ups) is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  In so finding, the Board has considered the propriety of ordering additional development in the form of an addendum opinion from another examiner regarding functional impact during flare-ups.  However, in light of the response from the 2014 examiner, the Board finds it unlikely that another examiner would be any more able to accurately estimate additional functional loss during flare ups, because, again, they would lack critical information that first-hand observation during such periods would provide.  Indeed, the Board finds that to remand the issue for further comment on flare-ups would only serve to delay a final adjudication, with no tangible benefit afforded the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

Regarding incapacitating episodes, the Board notes that at his September 2009 VA examination, the Veteran reported that in the past 12 months he stayed in bed for 4-5 days.  At his May 2012 VA examination, he reported that he was bed bound for 30 days in the past six months.  At his July 2014 VA examination, the Veteran reported that he was incapacitated for approximately 50 days a year due to back pain.  The Board notes that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Board has thoroughly reviewed the Veteran's treatment records and has not found evidence that a physician has prescribed bedrest for a period of at least six weeks during any 12 month period.  To the contrary, the Board failed to find any instances in which bedrest was medically prescribed.  

In the absence of ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the Veteran's low back disability.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, weakness, tenderness, and limitation of motion (particularly during flare-ups). These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's low back disability, is granted effective May 29, 2009 (the date of receipt of the claim).   



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


